Title: To Benjamin Franklin from John Channing, [on or before 4 September 1778]
From: Channing, John
To: Franklin, Benjamin


Honorable Sir
[on or before September 4, 1778]
I Leave A List of Americans who made their Escape from England, myself who had a Leuitnts Commission for the Continental Navy. We are desitute of money for to Repair to America therefore request your assistance and am with Respect Sir Your very humble Servant
John Channing

PS We will wait on yr honor at 9 oClock

Wm. Knapp
Wm. Daniels
James Spencer
David Lymon
Joseph Pulford


